Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The board reversed the Examiner’s rejection of claims 1-3 and 7-20 rejected under 35 U.S.C. § 103 on 3/31/2021.
The PTAB determined that Meersseman does not specifically teach a coating on the underside which exerts a tensile force upon the wood material parallel to a surface of the underside. Although as shown in FIGS. 3-5, a material or resin 21 is provided and FIG. 6 shows a backing layer 27, there is no teaching that any of these layers would exert a tensile force upon the wood material parallel to a surface of the underside. Merely having a layer on the underside does not amount to this layer exerting any stress, much less a tensile stress parallel to an underside of the panel.
The PTAB determined that Meersseman’s coating resin 21 located underneath the core of the panel is not the same as the coating required by the claimed invention. In fact, as depicted in Fig 5, the coating resin 21 is layer within the backing layer 27. There is no similarity between Meersseman’s coating resin 21 or the backing layer 27 and the underside coating required by the claimed invention. Instead Meersseman discloses an underside coating, which is located within a backing layer, does not in and of itself establish that the coating would exert a tensile force upon the wood material parallel to a surface of the underside as required by independent claim 1.


For the above reasons, claims 1-3, 7-20 are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066.  The examiner can normally be reached on M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TONG GUO/Examiner, Art Unit 1783